Citation Nr: 0002744	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

 1.  In an unappealed decision, dated in March 1997, the RO 
denied a claim by the appellant for entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's March 1997 decision 
is evidence that was not previously of record, which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative of other evidence of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The claims file includes medical evidence indicating that 
the veteran may have PTSD that is related to his service in 
Vietnam.


CONCLUSIONS OF LAW

 1.  The RO's March 1997 decision, denying a claim of 
entitlement to service connection for PTSD, became final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's March 1997 decision denying the appellant's claim PTSD, 
and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and Material

As an initial matter, the Board notes that in a March 1997 
decision, the RO denied a claim of entitlement to service 
connection for PTSD.  A review of that determination reveals 
that the RO found that there was no medical evidence of 
record to show a diagnosis of PTSD.  There was no appeal, and 
the RO's March 1997 decision became final.  38 U.S.C.A. 
§ 7105(b).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In June 1998, the veteran filed an application to reopen his 
claim.  In August 1998, the RO apparently reopened the 
veteran's claim and denied it on the merits.  The veteran 
appealed.  Despite the RO's denial of this claim on the 
merits, the Board must consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins  analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107 (a).  Finally, the third step of the 
Elkins analysis requires VA to evaluate the claim on the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's March 1997 decision.

In this case, the Board notes that in March 1997, the RO 
denied the veteran's claim after finding that the veteran had 
not provided medical evidence showing that he had PTSD.  
However, evidence received since the RO's March 1997 decision 
includes a VA psychodiagnostic evaluation report, dated in 
May 1998, which shows that the veteran complained of 
witnessing "numerous war traumas including the death of his 
close friend."  The Axis I diagnosis was "PTSD, chronic, 
severe, with major depression and severe anxiety concomitant 
with panic attacks."  As this evidence was not of record at 
the time of the RO's March 1997 decision, and as this 
evidence contains a competent opinion indicating that the 
veteran may have PTSD, this evidence is not cumulative, and 
is "new" within the meaning of Elkins, supra.  The Board 
further finds that as there was no competent evidence showing 
that the veteran had PTSD at the time of the RO's March 1997 
decision, the May 1998 VA psychodiagnostic evaluation report 
is probative of the issue at hand, and is material.  
Accordingly, the Board affirms the RO's implicit finding that 
new and material evidence has been submitted.  The claim for 
PTSD is therefore reopened, and the Board proceeds with its 
review of the evidence on a de novo basis. 


II.  Service Connection

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

As stated previously, a VA psychodiagnostic evaluation 
report, dated in May 1998, includes an Axis I diagnosis of 
PTSD.  Although the Board notes that this opinion suffers 
from deficiencies, to include the fact that it does not 
appear to have been based on a review of the veteran's C-
file, the Board finds that it is sufficient to constitute 
medical evidence of a diagnosis of PTSD, and a nexus to 
active duty, such that the veteran's claim for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).


ORDER

New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for PTSD, and his claim for this benefit has been reopened.  
The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is granted 
subject to the following remand provisions.  


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  

A review of the transcript from the veteran's hearing, held 
in July 1999, and written statements received in June 1998, 
shows that he argues that he has PTSD as a result of his 
service in Vietnam.  Specifically, he has claimed the 
following as stressors: 1) he was shelled while stationed at 
Firebase Bastogne (spelling corrected), near Phu Bai; and 2) 
he helped fight off a ground attack, and endured about three 
days of subsequent shelling, at "Firebase Quang Tri" in 
about June 1970, during which he saw three unidentified men 
from his unit, as well as an unidentified general, colonel, 
and command sergeant, killed.  

The veteran's discharge (DA Form 214) indicates that he 
served in Vietnam from December 1, 1969 to October 28, 1970.  
His personnel record (DA Form 20) indicates that while in 
Vietnam he served as a switchboard operator with HHB 
(headquarters and headquarters battery), 2nd Battalion, 11th 
Artillery, 101st Airborne Division (hereinafter "2/11") 
from December 13, 1969 to March 24, 1970.  He served as a 
wire section chief with Battery B, 2/11 from March 24, 1970 
to the end of his tour in Vietnam.  His DD Form 214 lists his 
military occupation specialty as "31GP4," tactical 
communications chief.  He received no decorations evincing 
combat service, see 38 C.F.R. § 3.304(f), and there is 
nothing currently in the claims file which establishes 
participation in combat.  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

The Board finds that the veteran has set forth sufficient 
details pertaining to the claimed stressors, as listed above, 
such that a remand is required to attempt to verify these 
stressors.  M21-1, Part IV, paragraph 11.38(f) (Change 61, 
Sept. 12, 1997).  In this regard, although the veteran has 
not provided specific dates for his stressors, or the names 
of the men whom he asserts he saw killed, such details were 
essentially requested by VA in letters dated in January 1997 
and September 1998, and he was afforded the opportunity to 
provide such detail during his hearing, held in July 1999.  
Under the circumstances, the Board has determined that no 
further attempts are required to attempt to obtain further 
details from the veteran.

Finally, the Board notes that the only relevant medical 
evidence in the claims file is a VA psychodiagnostic 
evaluation report, dated in May 1998.  However, a review of 
this report shows that the veteran did not specifically 
mention any stressors.  In this regard, at his hearing the 
veteran testified that he received psychiatric treatment at 
VA facilities in Battle Creek, in about 1990, and in Grand 
Rapids, in 1998.  He also reported that he had received 
treatment from a private physician, but that he did not 
recall the physician's name.  On remand, the RO should 
request the veteran to provide the name of the private 
physician, followed by an attempt to obtain all records of 
identified treatment.  In addition, if one or more of the 
veteran's stressors are verified, he should be afforded a VA 
examination to determine whether or not he had PTSD, and if 
so, whether it is related to the verified stressor(s).  

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses and dates 
of treatment for all medical care 
providers who have provided treatment for 
his PTSD since separation from service, 
to include PTSD treatment from the 
private physician whom he referred to 
during his testimony at his hearing, as 
well as treatment at VA facilities in 
Grand Rapids, and Battle Creek, Michigan.  
After securing any necessary releases, 
the RO should obtain these records.  

2.  The RO should contact the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197, and 
request that they attempt to verify the 
veteran's stressors.  (see pg. 6 for 
statement of stressors)   

3.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.

4.  If, and only if, the RO determines 
that one or more stressors have been 
verified, and after completing the above 
actions, the veteran should be afforded a 
VA psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO must 
provide the examiner with the summary of 
any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD, to include a formal 
determination as to whether the veteran 
was engaged in combat.  

If the RO's decision is adverse to the veteran, then he and 
his representative should be furnished an appropriate 
Supplemental Statement of the Case and be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



